Citation Nr: 0025242	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

3.  Entitlement to a higher rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Leiberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately 20 years and six months of 
active duty, to include the period from January 1948 to 
January 1952, and from November 1953 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In July 1995, the RO denied the veteran's claim of 
entitlement to service connection for right knee pain as not 
well grounded.  In September 1995, the RO granted service 
connection for hemorrhoids, evaluated as 10 percent 
disabling.  In June 1998, the RO denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss as not well grounded.    The veteran appealed these 
denials.  In January 1999, the Board denied the claims for 
service connection for "a right knee disorder, to include 
arthritis," and an increased rating for hemorrhoids, and 
remanded the claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, a back disorder.  In 
January 1999, the RO denied service connection for hearing 
loss.  In September 1999, the RO granted service connection 
for postoperative degenerative joint disease of the lumbar 
spine and tinnitus.

Following the Board's January 1999 decision, the veteran 
appealed the issues of service connection for a right knee 
disorder, to include arthritis, and an increased rating for 
hemorrhoids, to the U.S. Court of Appeals for Veterans Claims 
(Court).  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's increased (higher) rating 
claim for readjudication.  In March 2000, the Court issued an 
Order vacating the January 1999 Board decision.  

The claims for service connection for a right knee disorder, 
to include arthritis, and a higher rating for hemorrhoids, 
are the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.

2.  The evidence received since the RO's May 1995 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

 1.  The RO's May 1995 decision, which denied a claim of 
entitlement to service connection for hearing loss, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's May 1995 decision denying the veteran's claim for 
service connection for hearing loss; thus the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in May 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  A notice of disagreement was 
received by the RO in July 1995, and a statement of the case 
(SOC) was issued in August 1995.  However, a timely 
substantive appeal (VA Form 9) was not received, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  In October 1996, the veteran filed to reopen the 
claim.  In June 1998 the RO determined that new and material 
evidence had been received to reopen the veteran's claim for 
bilateral hearing loss, and denied the claim on the merits.  
The veteran has appealed.

The Board further notes that in January 1999, the Board 
remanded the claim for adjudication of the issue of whether a 
timely appeal had been received as to the RO's May 1995 
denial of the claim for hearing loss.  In a decision, dated 
in January 1999, the RO determined that a timely appeal had 
not been received.   The RO's decision was not appealed, and 
became final.  See 38 U.S.C.A. § 7105(c).

The veteran asserts that he has hearing loss as a result of 
his service.  Specifically, at his hearing, held in September 
1998, he argues that he has hearing loss as a result of 
working around jet engines on various aircraft, to include B-
52's.  At that hearing, the veteran's wife testified that the 
veteran had always had difficulty hearing.

Despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A claim which has been the subject of a prior final decision 
may be reopened only upon presentation of new and material 
evidence.  38 U.S.C.A. § 5108.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for hearing loss.  When a claimant seeks to reopen a claim 
based upon additional evidence, VA must perform a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1995 decision.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(1999).

In this case, the evidence of record at the time of the RO's 
May 1995 decision included the veteran's service records, 
service medical records, records from several private health 
care providers, dated between 1980 and 1994, and written 
statements from the veteran.

The claims file contained several of the veteran's discharge 
certificates (DD Form 214s) which indicate that his military 
occupation specialty involved aircraft maintenance, and that 
he served with several aircraft units, and aircraft 
maintenance units.

The veteran's service medical records included examination 
reports which include audiogram test results, dated in 
October 1952, January 1957, May 1958, June 1959, June 1960, 
June 1961, June 1962, and March 1968 (retirement 
examination).  None of the audiogram results contained in 
these reports show that the veteran had hearing loss as 
defined in 38 C.F.R. § 3.385.  The veteran's March 1968 
retirement examination report also shows that his ears and 
drums were clinically evaluated as normal.  In a "report of 
medical history" accompanying the March 1968 examination 
report, the veteran denied having hearing loss.  

Based on this evidence, the RO denied the veteran's claim in 
May 1995, after it determined that the claims file did not 
include medical evidence showing that the veteran had hearing 
loss.

Evidence received since the RO's May 1995 decision includes a 
report from an unidentified private health care provider, 
dated in May 1995, which contains audiogram results which are 
marked on a graph, and which may show hearing loss as defined 
in 38 C.F.R. § 3.385.  In addition, a VA outpatient treatment 
report, dated in May 1997, notes that the veteran's hearing 
is grossly within normal limits to 2,000 KHz, and then shows 
mild high frequency sensorineural hearing loss (SNHL).  
Audiogram results accompanying this report show that the 
veteran has hearing loss disability as defined in 38 C.F.R. 
§ 3.385. 

This evidence was not of record at the time of the RO's May 
1995 decision, is not cumulative, and is "new" within the 
meaning of  Elkins, supra.  However, the Board finds that 
material evidence has not been received to reopen the claim 
for service connection for hearing loss, and that the RO's 
May 1995 denial of the claim remains final.  The first 
evidence of hearing loss is found in the private examination 
report dated in May 1995, and therefore comes approximately 
27 years after separation from the veteran's active duty 
service.  In addition, there is no evidence of hearing loss 
within a year of separation from active duty service upon 
which to afford service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309.  None of the 
submitted medical evidence indicates that the veteran's 
hearing loss is related to his service.  In summary, the 
additional evidence, considered individually or in 
combination with previously assembled evidence, is not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra.  Therefore, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for hearing loss.  As such, the RO's May 1995 
denial of the claim remains final.  38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the RO's May 
1995 denial of the claim consists of written statements and 
oral testimony from the veteran and his wife, and photocopies 
of articles concerning hearing loss.  A review of the 
veteran's statements shows that it is essentially argued that 
he developed hearing loss as a result of exposure to jet 
engine noise during service.  However, his assertions are 
within the scope of arguments which were of record at the 
time of the RO's May 1995 decision.  In addition, laypersons 
are not competent to give a medical opinion as to causation.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

With regard to the submitted articles, this material 
indicates that exposure to loud noises may cause hearing 
loss.  However, the Board notes that the veteran was born in 
1931, that he is not shown to have had hearing loss at the 
time of separation from service in 1968, and that at that 
time his ears and drums were clinically evaluated as normal.  
As previously stated, the first medical evidence of hearing 
loss, as defined in 38 C.F.R. § 3.385, is dated (at the 
earliest) in May 1995.  This is approximately 27 years after 
separation from service.  The Board further finds that the 
cited material is general in nature and that it does not 
relate to the individual circumstances of this veteran's 
case.  Therefore it is not new and material evidence.  
Accordingly, the veteran's claim for service connection for 
hearing loss must be denied.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, the appeal on that issue is denied.


REMAND

With regard to the claim for service connection for a right 
knee disorder, to include arthritis, a review of the joint 
motion shows that the veteran's representative and VA's 
Office of General Counsel essentially agreed that as the 
veteran's claim was well grounded, that a remand was required 
to afford the veteran an examination of his right knee, and 
to obtain an etiological opinion as to his right knee 
arthritis.  

With regard to the claim for a higher rating for hemorrhoids, 
a review of the joint motion shows that it was agreed that 
although a VA examination report, dated in June 1997, showed 
that the examiner had ordered a blood count (presumably to 
check for the presence of anemia), no such laboratory results 
were contained in the claims file.  On remand, it was 
indicated that the veteran's laboratory results from his June 
1997 VA examination should be incorporated into the claims 
file. Furthermore, the joint motion noted that the veteran 
was appealing the original assignment of a disability 
evaluation following an award of service connection.  The 
joint motion noted that in a case decided after the Board's 
January 1999 decision, the Court held that in such cases it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found, citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The joint motion 
indicated that on remand, the RO should readjudicate the 
veteran's claim in accordance with Fenderson.  Finally, it 
was indicated that the RO should consider other potentially 
applicable diagnostic codes in its decision, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), such as 38 C.F.R. § 4.114, 
Diagnostic Codes 7333 (rectum and anus, stricture of) and 
7334 (rectum, prolapse of).


 Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or non-VA, relating 
to evaluation or treatment for his 
hemorrhoids that he would like considered 
in connection with his current claim.  If 
the veteran indicates that additional 
records are available, the RO should 
obtain and associate those records with 
the claims file, after obtaining any 
necessary releases from the veteran.  

2.  The RO should attempt to obtain the 
report of the laboratory results from the 
veteran's June 1997 VA examination.  

3.  The veteran should be scheduled for a 
VA rectal examination to determine the 
current extent of his service-connected 
hemorrhoids.  The appellant's medical 
records should be made available to the 
VA examiner for review prior to the 
examination. Diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the veteran's 
service-connected hemorrhoids and any 
secondary symptomatology such as anemia 
or fissures.  The report of the 
examination should then be associated 
with the appellant's claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his right knee arthritis.  
The examiner should be requested to 
identify and classify the type of right 
knee arthritis (e.g., gouty, 
degenerative, etc.).  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's right knee arthritis is related 
to any incident of service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner must be 
provided the claims folder for review in 
conjunction with the examination.  A copy 
of this remand should also be made 
available to the examiner.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed report.

5.  The RO should review the veteran's 
claims de novo and determine whether 
either of the benefits sought can be 
granted. With regard to the claim for a 
higher rating for hemorrhoids, the RO's 
decision should consider staged ratings 
in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999), and should 
include citation to and discussion of all 
applicable laws and regulations, to 
include discussion of 38 C.F.R. § 4.114, 
DC's 7333, 7334 and 7336, and a detailed 
analysis of the reasons for the decision.  
If the decision on any issue is adverse 
to the veteran, he and his representative 
should then be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence.  After affording 
the veteran a reasonable opportunity to 
respond, the case should be returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant 
has the right to submit additional evidence and argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is further notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals







